DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 16/009924 filed on February 25, 2022.
	

Response to Arguments
	
2.	Examiner removes 35 U.S.C. 112 rejection due to amendments.
3.	Applicant’s arguments regarding 35 U.S.C. 103 are not persuasive. 



On Pg. 11-12 of remarks in regards to 35 U.S.C. 103, regarding claim 1, Applicant states “For the following reasons, amended independent claims 1 and 18 and all the claims that depend therefrom are allowable over 35 U.S.C. § 103. Independent claims 1 and 18 are amended in view of the Office's suggestions on page 4 of the Office Action to overcome the cited prior art. In particular, the Office suggests that repositioning the limitation of "and at least one of the rations comprises an occurrence ratio determined from the total number of occurrences of the concept in the section divided by the court of tokens in the section," within the claim so that it is outside of the preceding "at least one of' clause recited in independent claims 1 and 18. Accordingly, independent claim 1 is amended to recite, inter alia, "scoring each of the plurality of snippets based on the one or more features such that each of the plurality of snippets for the concept corresponds to a comprehensive score calculated from an aggregate of ratios determined from a value associated with each of the one or more features, wherein the one or more features include at least one of the following: a relative offset of a first occurrence of the concept in the section, a relative offset of a last occurrence of the concept in the section, a total number of occurrences of the concept in the section, a count of tokens in the section, or a similarity rank between the concept and a title of the section, and wherein at least one of the ratios comprises an occurrence ratio determined from the total number of occurrences of the concept in the section divided by the count of tokens in the section." In particular, the addition of "wherein" makes it clear that the recitation "at least one of the ratios comprises an occurrence ratio determined from the total number of occurrences of the concept in the section divided by the count of tokens in the section," is separate from the preceding "at least one of' clause. Applicant respectfully submits that by amending the claim as suggested, claims 1 and 18 and all the claims that depend therefrom overcome the alleged rejections asserted under 35 U.S.C. § 103. Reconsideration and withdrawal of the rejections is respectfully submitted” 

	Examiner replies that the Zhang reference teaches the amended limitations. The strings are seen as the features. The association-strength values are seen as ratios.  The association-strength values are averaged together.  Averaging the association-strength values is seen as aggregating of ratios. Fig. 6B and Col. 11 Lines 15-21 Zhang discloses assigning association-strength values for strings in the document.  The association-strength values can be averaged together to produce a weighted average for the strings.  The strings are seen as the snippets.  The association-strength values are seen as the ratios.  The weighted average is seen as the aggregate of ratios. Each string is seen as a feature.

	On Pg. 12 of remarks in regards to 35 U.S.C. 103, regarding claim 1, Applicant argues the amended limitations.

	Examiner replies that a new reference is introduced to teach the amended limitations below.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6.	Claim(s) 1, 2, 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as unpatentable by Zhang U.S. Patent No. 9,367,608 (herein as ‘Zhang’) and further in view of Son et al. U.S. Patent Application Publication No. 2017/0060999 (herein as ‘Son’).

As to claim 1 Zhang teaches a method of automatically generating content summaries for topics, the method comprising: 
receiving, at a computing device, a taxonomy for a concept (Fig. 5 and Col. 3 Lines 33-39 Zhang discloses an object-properties association model.  The object is a computer and the properties are CPU, motherboard, memory.  The concept is seen as the object.  The taxonomy is seen as the object-properties association model); 
receiving, at the computing device, an unstructured text corpus (Col. 10 Lines 37-38 Zhang discloses retrieving a text document.  Col. 33 Lines 55-60 Zhang discloses the text document can be unstructured text);
generating an annotated dataset from the unstructured text corpus based on the taxonomy, wherein the annotated dataset includes one or more term annotations corresponding to the concept (Col. 33 Lines 55-58 and Col. 35 Lines 60-63 Fig. 1901, 1911 and 1912  Zhang discloses creating an object-properties association based upon a dataset where the object name is pre-defined. The dataset is broken into sentences.  The sentences with predefined object names are seen as the annotated dataset based upon the taxonomy. The object name is seen as the taxonomy. The words in the sentences are seen as the terms); 
Zhang does not teach but Son teaches the one or more term annotations providing a start and end offset of the concept in the unstructured text corpus (Par. 0038 Son discloses the document can be a unstructured data. Par. 0042 Son discloses the tag as the annotation. The tag is associated with a multifaceted topic. The topic is seen as the concept. The dividing of the document into scenes is seen as the offset.  Each scene is seen as the start and end offset of the topic.  Scene with a tag associated with a topic is seen as term annotations with a start and end offset of the concept in the unstructured data); 
Zhang and Son are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the syntax processing of documents of Zhang to include the tagging concept Son, to increase the information that is access by the user. The suggestion/motivation to combine is that it would be obvious to try in order to provide the viewer with more various pieces of information (Par. 0008 Son).
Zhang teaches parsing the annotated dataset into a custom generated document object having a structured layout (Col. 35 Lines 64-67 Zhang discloses each sentence is dividing into a subject term and a predicate term.  The subject term and predicate term is seen as custom generated document object.  Dividing the sentences are seen as parsing the annotated dataset);
determining one or more features for each of the one or more term annotations (Col. 36 Lines 1-3 Zhang discloses the subject and the predicate can be broken down into a head of the phrase, and one or more modifiers);
extracting a plurality of snippets for the concept from the custom generated document object, wherein each of the plurality of snippets corresponds to a section of the custom generated document object (Col. 11 Lines Col. 36 Lines 1-3 Zhang discloses associating predicate terms with subject terms.  Ex.  Food [is excellent; is delicious].  The snippets are seen as “is excellent” and “is delicious”);
scoring each of the plurality of snippets based on the one or more features such that each of the plurality of snippets for the concept corresponds to a comprehensive score, calculated from an aggregate of ratios determined from a value associated with each of the one or more features (Col. 11 Lines 15-21 Zhang discloses assigning association-strength values for strings in the document.  The association-strength values can be averaged together to produce a weighted average for the strings.  The strings are seen as the snippets.  The association-strength values are seen as the ratios.  The weighted average is seen as the aggregate of ratios. Each string is seen as a feature.);
wherein the one or more features include at least one of the following: a relative offset of a first occurrence of the concept in the section, a relative offset of a last occurrence of the concept in the section, a total number of occurrences of the concept in the section, a count of tokens in the section, or a similarity rank between the concept and a title of the section; and wherein at least one of the ratios comprises an occurrence ratio determined from the total number of occurrences of the concept in the section divided by the count of tokens in the section (Col. 11 Lines 15-20 Zhang discloses the association-strength values are based upon the frequency a string occurs in the document or paragraph.  The frequency is seen as the count.  The string is seen as the tokens, the section is seen as the document or paragraph. Col. 26 Lines 10-13 Zhang discloses determining the strength of association for each property name to the object.  Examiner “is excellent” 0.8, is delicious: 0.9);
filtering out one or more snippets from the plurality of snippets when one or more snippet filtering conditions is met; ranking the plurality of snippets into an ordered list of snippets for the concept based on the comprehensive score, wherein a first snippet in the ordered list of snippets is a top ranked snippet and is more relevant to the concept than a second snippet in the ordered list of snippets (Fig. 1 and Col. 19 lines 65-66 and Col. 20-1-5 Zhang discloses the concept association.  (Property names are snippets). Col. 15 Lines 55-60 Zhang discloses comparing the concept association to a dataset to determine a relevance score above a pre-defined threshold. The concept associations that are above the pre-defined threshold are seen as the snippets that are filtered when the filtering conditions are met. The relevant documents associated with concept association are displayed to the user.   The snippets are seen as the property names. Col. 24 Lines 1-8, Col. 30 Lines 45-48 Zhang discloses based upon strength of association of property names associated with documents from a dataset that are associated with the property names are ranked based upon relevance. The association strength values are used to rank the property names with the more effective information being ranked first. The document is associated with the property name and therefore the document is ranked in association with the property name);
and providing, to a user computing device, the ordered list of snippets (Col. 11 Lines 58-62 Zhang discloses presenting to a user a ranked list of documents based upon the strength of association values. The strength of association values are used to indicate the amount of information the document contains about the queried object).

As to claim 2 Zhang in combination with Son teaches each and every limitation of claim 1.
In addition Zhang teaches further comprising storing the ordered list of snippets for the concept in a data storage component (Fig. 19 and Col.36 Lines 23-25 Zhang discloses storing the property terms and object terms in an index). 

As to claim 7 Zhang in combination with Son teaches each and every limitation of claim 1.
In addition Zhang teaches wherein the unstructured text corpus comprises one or more sections, paragraphs, or chapters of at least one of the following: a journal article, a document, or a book (Col. 6 Lines 50-55 Zhang discloses the document is a book).

As to claim 8 Zhang in combination with Son teaches each and every limitation of claim 1.
In addition Zhang teaches wherein the concept defined within the taxonomy includes a preferred label and at least one alternate label, wherein the preferred label and the at least one alternate label correspond to a unique common concept ID within the taxonomy (Fig. 6B Zhang discloses the concept model contains the property name CPU which is at 99%. There is an alternate top label of operating system with 98% which is the highest using the association strength 2).


As to claim 18 Zhang teaches a system for automatically generating content summaries for topics comprising: 
a processor (Col. 6 Lines 15-30 Zhang discloses a processor);
and a non-transitory, processor-readable memory coupled to the processor, the non-transitory, processor-readable memory comprising a machine readable instruction set stored thereon that (Col. 6 Lines 15-30 Zhang discloses a memory);
when executed by the processor, causes the processor to: 
receive a taxonomy for a concept (Fig. 5 and Col. 3 Lines 33-39 Zhang discloses an object-properties association model.  The object is a computer and the properties are CPU, motherboard, memory.  The concept is seen as the object.  The taxonomy is seen as the object-properties association model);  
receive an unstructured text corpus, wherein the unstructured text corpus includes text from one or more reference sources  (Col. 10 Lines 37-38 Zhang discloses retrieving a text document.  Col. 33 Lines 55-60 Zhang discloses the text document can be unstructured text); 
generate an annotated dataset from the unstructured text corpus based on the taxonomy, wherein the annotated dataset includes one or more term annotations corresponding to the concept (Col. 33 Lines 55-58 and Col. 35 Lines 60-63 Fig. 1901, 1911 and 1912  Zhang discloses creating an object-properties association based upon a dataset where the object name is pre-defined. The dataset is broken into sentences.  The sentences with predefined object names are seen as the annotated dataset based upon the taxonomy. The object name is seen as the taxonomy. The words in the sentences are seen as the terms);
Zhang does not teach but Son teaches the one or more term annotations providing a start and end offset of the concept in the unstructured text corpus (Par. 0038 Son discloses the document can be an unstructured data. Par. 0042 Son discloses the tag as the annotation. The tag is associated with a multifaceted topic. The topic is seen as the concept. The dividing of the document into scenes is seen as the offset.  Each scene is seen as the start and end offset of the topic.  Scene with a tag associated with a topic is seen as term annotations with a start and end offset of the concept in the unstructured data); 
Zhang and Son are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the syntax processing of documents of Zhang to include the tagging concept Son, to increase the information that is access by the user. The suggestion/motivation to combine is that it would be obvious to try in order to provide the viewer with more various pieces of information (Par. 0008 Son).
Zhang teaches parse the annotated dataset into a custom generated document object having a structured layout (Col. 35 Lines 64-67 Zhang discloses each sentence is dividing into a subject term and a predicate term.  The subject term and predicate term is seen as custom generated document object.  Dividing the sentences are seen as parsing the annotated dataset);
determine one or more features for each of the one or more term annotations (Col. 36 Lines 1-3 Zhang discloses the subject and the predicate can be broken down into a head of the phrase, and one or more modifiers);
extract from the custom generated document object, a plurality of snippets for the concept, wherein each of the plurality of snippets corresponds to a section of the custom generated document object (Col. 36 Lines 1-3 Zhang discloses associating predicate terms with subject terms.  Ex.  Food [is excellent; is delicious].  The snippets are seen as “is excellent” and “is delicious”);
score each of the plurality of snippets based on the one or more features such that each of the plurality of snippets for the concept corresponds to a comprehensive score, calculated as an aggregate of ratios determined from the one or more features (Col. 11 Lines 15-21 Zhang discloses assigning association-strength values for strings in the document.  The association-strength values can be averaged together to produce a weighted average for the strings.  The strings are seen as the snippets.  The association-strength values are seen as the ratios.  The weighted average is seen as the aggregate of ratios); 
wherein the one or more features include at least one of the following: a relative offset of a first occurrence of the concept in the section, a relative offset of a last occurrence of the concept in the section, a total number of occurrences of the concept in the section, a count of tokens in the section, or a similarity rank between the concept and a title of the section, and at least one of the ratios comprises an occurrence ratio determined from the total number of occurrences of the concept in the section divided by the count of tokens in the section (Col. 11 Lines 15-20 Zhang discloses the association-strength values are based upon the frequency a string occurs in the document or paragraph.  The frequency is seen as the count.  The string is seen as the tokens, the section is seen as the document or paragraph. Col. 26 Lines 10-13 Zhang discloses determining the strength of association for each property name to the object.  Examiner “is excellent” 0.8, is delicious: 0.9);
filter out one or more snippets from the plurality of snippets when one or more snippet filtering conditions is met; rank the plurality of snippets into an ordered list of snippets for the concept based on the comprehensive score, wherein the first snippet in the ordered list of snippets is a top ranked snippet and is more relevant to the concept than a second snippet in the ordered list of snippets (Fig. 1 and Col. 19 lines 65-66 and Col. 20-1-5 Zhang discloses the concept association.  (Property names are snippets). Col. 15 Lines 55-60 Zhang discloses comparing the concept association to a dataset to determine a relevance score above a pre-defined threshold. The concept associations that are above the pre-defined threshold are seen as the snippets that are filtered when the filtering conditions are met. The relevant documents associated with concept association are displayed to the user.   The snippets are seen as the property names. Col. 24 Lines 1-8, Col. 30 Lines 45-48 Zhang discloses based upon strength of association of property names associated with documents from a dataset that are associated with the property names are ranked based upon relevance. The association strength values are used to rank the property names with the more effective information being ranked first. The document is associated with the property name and therefore the document is ranked in association with the property name);
and store the ordered list of snippets for the concept (Col. 11 Lines 58-62 Zhang discloses presenting a ranked list of documents based upon the strength of association values. The strength of association values are used to indicate the amount of information the document contains about the queried object).

7.	Claims 3, 4, 5, 6, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang U.S. Patent No. 9,367,608 (herein as ‘Zhang’) in combination with Son et al. U.S. Patent Application Publication No. 2017/0060999 (herein as ‘Son’) and further in view of Pawar et al. U.S. Patent Application Publication No. 2018/0268063 (herein as ‘Pawar’).

As to claim 3 Zhang in combination with Son teaches each and every limitation of claim 1.
Zhang does not teach but Pawar teaches receiving, from the user computing device, a query of the concept (Par. 0055 Pawar discloses a query by selecting a topic);
and displaying a predefined number of snippets for the concept from the ordered list of snippets (Par. 0078 Pawar discloses the search results contain snippets and a certain number for example top 7 are displayed to the user).
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).

As to claim 4 Zhang in combination with Son teaches each and every limitation of claim 1.
Zhang does not teach but Pawar teaches wherein the predefined number of snippets for the concept are displayed within a dynamically generated webpage (Par. 0078 Pawar discloses calculating result scores in real time and displaying the results to the user. The calculation of score in real time is seen as dynamically generated webpage).
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).

As to claim 5 Zhang in combination with Son teaches each and every limitation of claim 1.
Zhang does not teach but Pawar teaches wherein the unstructured text corpus includes text from one or more reference sources and the method further comprises: 
selecting the top ranked snippet from the ordered list of snippets for the concept from each of the one or more reference sources (Par. 0078 Pawar discloses identifying the top result using the dynamic value (top 1 result));  
and discarding all other snippets in the ordered list of snippets for the concept from each of the one or more reference sources (Par. 0078 Pawar discloses the threshold score that is compared against the dynamic value can be calculated in real time and therefore selecting a result amount of 7 to 1, will remove all other results).  

As to claim 6 Zhang in combination with Son teaches each and every limitation of claim 1.
Zhang does not teach but Pawar teaches wherein ranking the plurality of snippets is further based on determining a similarity between the title of the section having a snippet for the concept and the concept such that when a first title of a first section is determined to be similar to the concept,  a first snippet within the first section is ranked higher than a second snippet of a second section where a second title of the second section is determined to not be similar to the concept (Par. 0082 Pawar discloses identifying a primary entity based upon the one or more entity indexes. Pawar also discloses identifying entities related to the primary entity. Par. 0089 Pawar discloses search results are ranked based upon similarity to user query).

As to claim 9 Zhang in combination with Son teaches each and every limitation of claim 1.
Zhang does not teach but Pawar teaches wherein the one or more snippet filtering conditions includes at least one of the following: the count of tokens within the section below a lower threshold, the count of tokens within the section greater than an upper threshold, or the section is identified as an excluded section (Par. 0078 Pawar discloses the threshold score that is compared against the dynamic value can be calculated in real time and therefore selecting a result amount of 7 to 1, will remove all other results).  
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).

As to claim 19 Zhang in combination with Son teaches each and every limitation of claim 18.
Zhang does not teach but Pawar teaches further comprising a display communicatively coupled to the processor, wherein the machine readable instruction set, when executed, further causes the processor to: receive a query of the concept (Par. 0055 Pawar discloses a query by selecting a topic);
and cause the display to present a predefined number of snippets for the concept from the ordered list of snippets (Par. 0078 Pawar discloses the search results contain snippets and a certain number for example top 7 are displayed to the user).
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).

As to claim 20 Zhang in combination with Son teaches each and every limitation of claim 19.
Zhang does not teach but Pawar teaches wherein the predefined number of snippets for the concept are displayed within a dynamically generated webpage (Par. 0078 Pawar discloses calculating result scores in real time and displaying the results to the user. The calculation of score in real time is seen as dynamically generated webpage).
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).


8.	Claim(s) 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as unpatentable by Zhang U.S. Patent No. 9,367,608 (herein as ‘Zhang’) and further in view of Son et al. U.S. Patent Application Publication No. 2017/0060999 (herein as ‘Son’), Ma et al. U.S. Patent Application Publication No. 2018/0052816 (herein as ‘Ma’) and Mengle et al. U.S. Patent Application Publication No. 2016/0062969 (herein as ‘Mengle’).

As to claim 10 Zhang teaches a method of automatically generating content summaries for topics, the method comprising: 
receiving, at a computing device, a taxonomy for a concept (Fig. 5 and Col. 3 Lines 33-39 Zhang discloses an object-properties association model.  The object is a computer and the properties are CPU, motherboard, memory.  The concept is seen as the object.  The taxonomy is seen as the object-properties association model);
receiving, at the computing device, an unstructured text corpus (Col. 10 Lines 37-38 Zhang discloses retrieving a text document.  Col. 33 Lines 55-60 Zhang discloses the text document can be unstructured text); 
generating an annotated dataset from the unstructured text corpus based on the taxonomy, wherein the annotated dataset includes one or more term annotations corresponding to the concept (Col. 33 Lines 55-58 and Col. 35 Lines 60-63 Fig. 1901, 1911 and 1912  Zhang discloses creating an object-properties association based upon a dataset where the object name is pre-defined. The dataset is broken into sentences.  The sentences with predefined object names are seen as the annotated dataset based upon the taxonomy. The object name is seen as the taxonomy. The words in the sentences are seen as the terms);
Zhang does not teach but Son teaches the one or more term annotations providing a start and end offset of the concept in the unstructured text corpus (Par. 0038 Son discloses the document can be an unstructured data. Par. 0042 Son discloses the tag as the annotation. The tag is associated with a multifaceted topic. The topic is seen as the concept. The dividing of the document into scenes is seen as the offset.  Each scene is seen as the start and end offset of the topic.  Scene with a tag associated with a topic is seen as term annotations with a start and end offset of the concept in the unstructured data); 
Zhang and Son are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the syntax processing of documents of Zhang to include the tagging concept Son, to increase the information that is access by the user. The suggestion/motivation to combine is that it would be obvious to try in order to provide the viewer with more various pieces of information (Par. 0008 Son).
Zhang teaches parsing the annotated dataset into a custom generated document object having a structured layout, wherein the custom generated document object defines one or more sentences within the annotated dataset (Col. 35 Lines 64-67 Zhang discloses each sentence is dividing into a subject term and a predicate term.  The subject term and predicate term is seen as custom generated document object.  Dividing the sentences are seen as parsing the annotated dataset);
identifying one or more potential definition sentences for the concept (Col. 33 Lines 55-58 and Col. 35 Lines 60-63 Fig. 1901, 1911 and 1912  Zhang discloses creating an object-properties association based upon a dataset where the object name is pre-defined. The dataset is broken into sentences);
determining one or more features for each of the one or more potential definition sentences (Col. 36 Lines 1-3 Zhang discloses the subject and the predicate can be broken down into a head of the phrase, and one or more modifiers); 
Zhang in combination with Son does not teach but Ma teaches scoring the one or more potential definition sentences based on the one or more features such that each of the one or more potential definition sentences includes a comprehensive score (Par. 0127 Ma discloses calculating a weight for each sentence); 
wherein the one or more features comprises:
a title weight (Par. 0121 Ma discloses a topic weight);
a verb weight (Par. 0125 Ma discloses an event weight.  The event weight is a verb weight); 
a sentence weight (Par. 127 Ma discloses a sentence weight);
Zhang and Ma are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the syntax processing of documents of Zhang to include the classifying content concept Ma, to determine information from unstructured text such as post. The suggestion/motivation to combine is that it would be obvious to try in order to determine title information from data that does not include metadata and may include noisy information unrelated to the real subject of the document (Par. 0003 Ma).
Zhang teaches and a similarity weight (Col. 11 Lines 15-20 Zhang discloses the association-strength values are based upon the frequency a string occurs in the document or paragraph.  The frequency is seen as the count.  The string is seen as the tokens, the section is seen as the document or paragraph. Col. 26 Lines 10-13 Zhang discloses determining the strength of association for each property name to the object.  Examiner “is excellent” 0.8, is delicious: 0.9);
wherein: the title weight is associated with a similarity of a title of a section including one of the one or more potential definition sentences to the concept (Par. 0121 Ma discloses a topic weight); 
Zhang in combination with Ma does not teach but Mengle teaches the verb weight is associated with a presence of a verb associated with the concept, wherein the verb is included in a verb group that indicate a definition wherein the verb weight of the verb from the verb group is assigned a higher weight than a verb not from the verb group (Par. 0074 Mengle discloses verbs that occur in a groups of rewrites has an effectiveness score that is more than the verbs that failed to occur in the rewrite group. The effectiveness score is seen as the weight.  The verbs effectiveness score that is more than the verbs that failed is seen as verb from the verb group is assigned a higher weight than a verb not from the verb group);
Zhang and Mengle are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the syntax processing of documents of Zhang to include the classifying content concept Mengle, to determine the desired objectives. The suggestion/motivation to combine is that it would be obvious to try in order to improve the appeal of content (Par. 0038 Mengle).
Ma teaches the sentence weight is associated with a position of the one or more potential definition sentences within a paragraph of the section (Par. 127 Ma discloses a sentence weight. Ma discloses calculating the sentence weight for each sentence further includes calculating a position weight for the sentence as a maximum between a first constant and a second constant minus a position of the sentence within the paragraph times a third constant.);
and the similarity weight is associated with a similarity score defined by comparing one of the one or more potential definition sentences to a standard definition of the concept (Col. 11 Lines 15-20 Zhang discloses the association-strength values are based upon the frequency a string occurs in the document or paragraph.  The frequency is seen as the count.  The string is seen as the tokens, the section is seen as the document or paragraph. Col. 26 Lines 10-13 Zhang discloses determining the strength of association for each property name to the object.  Examiner “is excellent” 0.8, is delicious: 0.9);
Zhang teaches the comprehensive score is determined based on a summation of weights of the one or more features for each of the one or more potential definition sentences (Col. 11 Lines 15-21 Zhang discloses assigning association-strength values for strings in the document.  The association-strength values can be averaged together to produce a weighted average for the strings.  The strings are seen as the snippets.  The association-strength values are seen as the ratios.  The weighted average is seen as the aggregate of ratios);
filtering out one or more of the one or more potential definition sentences when one or more definition filter conditions is met; ranking the one or more potential definition sentences into an ordered list of definitions for the concept based on the comprehensive score, wherein a first definition in the ordered list of definitions is more relevant to the concept than a second definition in the ordered list of definitions (Fig. 1 and Col. 19 lines 65-66 and Col. 20-1-5 Zhang discloses the concept association.  (Property names are snippets). Col. 15 Lines 55-60 Zhang discloses comparing the concept association to a dataset to determine a relevance score above a pre-defined threshold. The concept associations that are above the pre-defined threshold are seen as the snippets that are filtered when the filtering conditions are met. The relevant documents associated with concept association are displayed to the user.   The snippets are seen as the property names. Col. 24 Lines 1-8, Col. 30 Lines 45-48 Zhang discloses based upon strength of association of property names associated with documents from a dataset that are associated with the property names are ranked based upon relevance. The association strength values are used to rank the property names with the more effective information being ranked first. The document is associated with the property name and therefore the document is ranked in association with the property name);
and providing, to a user computing device, the ordered list of definitions (Col. 11 Lines 58-62 Zhang discloses presenting a ranked list of documents based upon the strength of association values. The strength of association values are used to indicate the amount of information the document contains about the queried object).

As to claim 11 Zhang in combination with Son, Ma and Mengle teaches each and every limitation of claim 10.
In addition Zhang teaches further comprising storing the ordered list of snippets for the concept in a data storage component (Fig. 19 and Col.36 Lines 23-25 Zhang discloses storing the property terms and object terms in an index). 

As to claim 14 Zhang in combination with Son, Ma and Mengle teaches each and every limitation of claim 10.
Zhang teaches wherein identifying the one or more potential definition sentences further includes: 
selecting a sentence within the one or more sentences (Col. 33 Lines 55-58 and Col. 35 Lines 60-63 Fig. 1901, 1911 and 1912  Zhang discloses creating an object-properties association based upon a dataset where the object name is pre-defined. The dataset is broken into sentences);
determining that the sentence includes the concept (Col. 33 Lines 55-58 and Col. 35 Lines 60-63 Fig. 1901, 1911 and 1912 Zhang discloses creating an object-properties association based upon a dataset where the object name is pre-defined. The dataset is broken into sentences.  The sentences with predefined object names are seen as the annotated dataset based upon the taxonomy); 
in response to determining that the concept exists within the sentence, determining whether the sentence has a predefined sentence structure pattern  (Col. 35 Lines 64-67 Zhang discloses each sentence is dividing into a subject term and a predicate term.  The subject term and predicate term is seen as predefined sentence structure);
and in response to determining that the sentence includes the predefined sentence structure pattern, determining whether the sentence includes at least one of a predefined set of verbs indicating a poor quality definition sentence (Col. 26 Lines 10-13 Zhang discloses determining the strength of association for each property name to the object.  Examiner “is excellent” 0.8, is delicious: 0.9);
such that when the sentence includes the at least one of the predefined set of verbs the sentence is excluded from the one or more potential definition sentences for the concept (Col. 12 Lines 20-35 Zhang discloses including objects into classifications if the object is above a pre-determined threshold). 

As to claim 15 Zhang in combination with Son, Ma and Mengle teaches each and every limitation of claim 10.
In addition Zhang teaches wherein the concept in the taxonomy includes a preferred label and at least one alternate label, wherein the preferred label and the at least one alternate label correspond to a unique common concept ID within the taxonomy (Fig. 6B Zhang discloses the concept model contains the property name CPU which is at 99%. There is an alternate top label of operating system with 98% which is the highest using the association strength 2).


8.	Claims 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang U.S. Patent No. 9,367,608 (herein as ‘Zhang’) in combination with Son et al. U.S. Patent Application Publication No. 2017/0060999 (herein as ‘Son’), Mengle et al. U.S. Patent Application Publication No. 2016/0062969 (herein as ‘Mengle’) and further in view of Pawar et al. U.S. Patent Application Publication No. 2018/0268063 (herein as ‘Pawar’).

As to claim 12 Zhang in combination with Son, Ma and Mengle teaches each and every limitation of claim 10.
Zhang does not teach but Pawar teaches further comprising: 
receiving, with the computing device, a query of the concept (Par. 0055 Pawar discloses a query by selecting a topic); 
receiving, with the computing device, a predefined number of snippets for the queried concept (Par. 0078 Pawar discloses the search results contain snippets and a certain number for example top 7 are displayed to the user).
selecting a top ranked definition from the one or more potential definition sentences for the queried concept (Par. 0078 Pawar discloses identifying the top result using the dynamic value (top 1 result));   
and displaying the top ranked definition and the predefined number of snippets and for the concept (Par. 0078 Pawar discloses the search results contain snippets and a certain number for example top 7 are displayed to the user).
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).
 
As to claim 13 Zhang in combination with Son, Ma and Mengle teaches each and every limitation of claim 10.
Zhang does not teach but Pawar teaches wherein the top ranked definition and the predefined number of snippets and for the concept are displayed within a dynamically generated webpage (Par. 0078 Pawar discloses calculating result scores in real time and displaying the results to the user. The calculation of score in real time is seen as dynamically generated webpage).
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).

As to claim 16 Zhang in combination with Son, Ma and Mengle teaches each and every limitation of claim 10.
Zhang does not teach but Pawar teaches wherein ranking the one or more potential definition sentences into the ordered list of definitions includes ranking a first potential definition sentence of the one or more potential definition sentences that recites the concept using a preferred label higher than a second potential definition sentence of the one or more potential definition sentences that recites the concept using an alternative label (Par. 0082 Pawar discloses identifying a primary entity based upon the one or more entity indexes. Pawar also discloses identifying entities related to the primary entity. Par. 0089 Pawar discloses search results are ranked based upon similarity to user query. The definition sentence is seen as the primary entity).
Zhang and Pawar are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dataset representation generation of Zhang to include the predefined list of snippets of Pawar, to allow relevant information to be displayed but limited. The suggestion/motivation to combine is that it would be obvious to try in order to present results that are not complex (Par. 0004 Pawar).


As to claim 17 Zhang in combination with Son, Ma and Mengle teaches each and every limitation of claim 10.
Zhang does not teach but Pawar teaches wherein ranking the one or more potential definition sentences into the ordered list of definitions includes ranking a first potential definition sentence of the one or more potential definition sentences that recites the concept in a non-acronym form higher than a second potential definition sentence of the one or more potential definition sentences that recites the concept in acronym form (Par. 0038 Pawar discloses the content can be characters or words Par. 0082 Pawar discloses identifying a primary entity based upon the one or more entity indexes. Pawar also discloses identifying entities related to the primary entity. Par. 0089 Pawar discloses search results are ranked based upon similarity to user query).


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/	June 13, 2022Examiner, Art Unit 2159                                                                                                                                                       /AMRESH SINGH/ Primary Examiner, Art Unit 2159